IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48880

In the Matter of: John Doe I and Jane          )
Doe I, Children Under Eighteen (18)            )
Years of Age.                                  )
STATE OF IDAHO, DEPARTMENT OF                  )
HEALTH AND WELFARE,                            )    Filed: September 16, 2021
                                               )
       Petitioner-Respondent,                  )    Melanie Gagnepain, Clerk
                                               )
v.                                             )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
JOHN DOE (2021-21),                            )    BE CITED AS AUTHORITY
                                               )
       Respondent-Appellant.                   )
                                               )

       Appeal from the Magistrate Division of the District Court of the Fourth Judicial
       District, State of Idaho, Elmore County. Hon. Theodore J. Fleming, Magistrate.

       Judgment terminating parental rights, affirmed.

       Terry S. Ratliff, Elmore County Public Defender; Mountain Home, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John R. Shackelford, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       John Doe appeals from the judgment terminating his parental rights to his minor children.
For the reasons set forth below, we affirm.
                                               I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       This case arose after Doe was arrested and charged with lewd and lascivious conduct
with a minor and sentenced to life with ten years determinate. Since the natural mother of Doe’s
children was also in custody, the children were sheltered by the Idaho Department of Health and
Welfare (Department).     In January 2018, a case plan was approved for both Doe and the
children’s mother. However, after little progress was made in the case plan and with Doe still in


                                               1
custody and eligible for parole in six years, a termination hearing was held in March 2021. The
children’s mother did not contest the termination of her parental rights. After the hearing, the
magistrate court terminated Doe’s parental rights.
                                               II.
                                  STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.           Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In
re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).         The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. In re
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate



                                                2
court’s decision must be supported by objectively supportable grounds. In re Doe, 143 Idaho at
346, 144 P.3d at 600.
        Idaho Code § 16-2005 permits a party to petition the court for termination of the parent-
child relationship when it is in the child’s best interest and any one of the following five factors
exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between the
child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities for
a prolonged period that will be injurious to the health, morals, or well-being of the child; or (e)
the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117.
                                                III.
                                           ANALYSIS
        Doe argues that the magistrate court erred in terminating his parental rights. Specifically,
Doe asserts that the magistrate court abused its discretion by terminating his parental rights when
the guardian ad litem had no contact with him during the case and when he had not received any
counseling in order to re-establish contact with his children. Further, Doe argues that the
magistrate court did not perform the requisite analysis in determining whether his period of
incarceration was substantial under I.C. § 16-2005(1)(e).
        While Doe lists as issues in his brief that the magistrate court abused its discretion by
terminating his parental rights when he had not been contacted by the guardian ad litem during
the case or received counseling in order to re-establish contact with his children, he provides no
argument or authority in support of these assertions. This Court generally does not address
issues not supported by cogent argument and citation to legal authority, even in a case
terminating parental rights. Idaho Dep’t of Health & Welfare v. Doe (2018-24), 164 Idaho 143,
147, 426 P.3d 1243, 1247 (2018). Therefore, we do not consider these issues asserted by Doe.
        Doe next argues that the magistrate court, when determining whether his period of
incarceration was substantial under I.C. § 16-2005(1)(e), failed to perform the requisite analysis
set forward by this Court in Idaho Dep’t of Health & Welfare v. Doe, 151 Idaho 605, (610), 261
P.3d 882, 887 (Ct. App. 2011). However, the magistrate court’s finding of neglect was not based
on the length of Doe’s incarceration under I.C. § 16-2005(1)(e), but on I.C. § 16-2002(3)(a), since
Doe’s conduct fit the definition of neglect under I.C. § 16-1602(31) and I.C. § 16-2002(1)(d), as Doe


                                                 3
was unable to discharge his parental responsibilities. These findings are supported by substantial and
competent evidence. Since the magistrate court did not rely on I.C. § 16-2005(1)(e) in its finding of
neglect, it was not required to analyze whether the length of Doe’s incarceration was substantial.
Therefore, Doe’s argument fails.
                                                 IV.
                                          CONCLUSION
       There is substantial and competent evidence to support the magistrate court’s finding of
neglect. Therefore, we affirm the magistrate court’s judgment terminating Doe’s parental rights.
       Chief Judge HUSKEY and Judge BRAILSFORD CONCUR.




                                                  4